Citation Nr: 0332574	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for asthma.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for major depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1985 to June 
1985 and from February 1991 to August 1991, with various 
additional periods of service with the Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 RO rating decision, which 
determined that new and material evidence had not been 
received to reopen a claim of service connection for asthma, 
and which denied service connection for major depression.  

The Board notes that, in that rating decision, the RO denied 
service connection for major depression on the merits, 
without consideration of whether new and material evidence 
had been received to reopen the claim (the claim had 
previously been denied on more than one occasion).  

Notwithstanding the RO's determination, the Board must make 
an independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  

The Board, hereinbelow, undertakes to adjudicate that 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.  

In May 2003, the veteran testified at a hearing in 
Washington, D.C., which was conducted by the undersigned 
Veterans Law Judge who has been designated to make the final 
disposition of this proceeding for VA.  

The Board also notes that in May 2003 the veteran raised the 
issue of service connection for post-traumatic stress 
disorder (PTSD) and diabetes.  These issues have not been 
adjudicated by the RO; thus, they are referred to the RO for 
further appropriate consideration.  



FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied the 
veteran's claim of service connection for asthma; the 
evidence received since the April 1994 RO decision includes 
evidence that is not cumulative or redundant of evidence 
previously considered and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

2.  In a February 1997 rating decision, the RO denied the 
veteran's claim of service connection for major depression; 
the evidence received since the February 1997 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claims of service connection for asthma and major depression.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that prior and during the pendency 
of the veteran's claims to reopen, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claims to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claims to reopen, which were 
received before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claims.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the present case, the veteran's claims of service 
connection for asthma was denied in a rating decision of the 
RO in April 1994, on the basis that evidence showed that 
asthma preexisted service and was not aggravated therein.  

The veteran's claim of service connection for major 
depression was previously denied by the RO on several 
occasions:  in September 1994 (for dysthymic disorder), in 
November 1994 (for depression and dysthymia), in June 1996 
(for a nervous condition/major depression), and in February 
1997 (for major depression).  

The bases for the denials were essentially that there was no 
evidence of a psychiatric disorder in service or medical 
evidence relating the veteran's current psychiatric disorder 
to service; and that new and material evidence had not been 
received to reopen a claim of service connection for 
depression.  

The veteran did not perfect an appeal with regard to these 
decisions, and they are considered final, with the exception 
that the claims may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The last final disallowance of the veteran's claims in this 
case is the April 1994 RO decision with respect to the 
asthma, and the February 1997 RO decision with respect to the 
major depression.  

As such, the Board will consider evidence submitted since 
these determinations in order to determine whether that 
evidence is new and material to reopen the veteran's service 
connection claims.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


I.  Asthma

When the RO denied the claim of service connection for asthma 
in April 1994, it had considered the veteran's service 
records, and private and VA medical records.  

The service medical records from the first period of active 
service in 1985 show treatment for episodes of viral 
infections and bronchitis.  While on maneuvers with the 
Reserves in June 1987, the veteran was seen for an acute 
asthmatic attack.  It was noted at that time that she had a 
history of asthma from a year ago.  

On a June 1987 duty status report, it was stated that the 
veteran reported to active duty training with a history of 
asthma, and it was determined that her condition was not 
incurred in the line of duty.  Records from the second period 
of active service in 1991 show that the veteran took 
medication for asthma.  

Private treatment records indicate that the veteran was seen 
for asthma and exacerbations thereof.  An August 1986 record 
(from USA Health Clinic, New Cumberland, Pennsylvania) 
reported that the veteran had a history of asthma since 
January 1986.  

A March 1987 statement from the District of Columbia General 
Hospital indicated that the veteran was first treated in the 
allergy clinic for bronchial asthma in February 1987.  VA 
outpatient records indicate that the veteran was seen in 1993 
for asthma.  

The evidence received since the April 1994 RO decision 
includes that of additional service records, VA and private 
medical records, and testimony of the veteran.  The 
additional service records include Medical Evaluation Board 
reports, dated in June 1996 and August 1997, which indicate 
both that the veteran's asthma was not incurred in the line 
of duty (having preexisted service) and that the asthma was 
incurred in the line of duty.  

Private and VA medical records indicate that the veteran took 
medication to control asthma.  

At a May 2003 Board hearing, the veteran testified that she 
initially had problems with a respiratory disorder during 
basic training in 1985 and that she thereafter had episodes 
of viral syndrome that gave her trouble breathing.  She said 
that, when she reported to her Reserve unit after her 
discharge from active duty, she developed breathing problems 
and she was taken to the hospital and diagnosed with asthma.    

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  The testimony of 
the veteran was not previously before the RO in April 1994.  

In regard to the evidence submitted since the April 1994 RO 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the April 1994 RO decision, or cumulative or 
duplicative of the evidence previously of record.  Also, the 
additional medical evidence shows that the veteran currently 
took medication for asthma, which appears to have been 
incurred during active service, particularly if her testimony 
is presumed credible.  

Thus, the Board finds that new and material evidence has been 
submitted since the April 1994 RO decision that denied 
service connection for asthma, and that the claim is 
reopened.  


II.  Major Depression

When the RO denied the claim of service connection for major 
depression in February 1997, it had considered the veteran's 
service records, and private and VA medical records.  

The service medical examinations conducted in March 1991 and 
August 1992 showed that the veteran was clinically evaluated 
as normal psychiatrically.  The service records also included 
a June 1996 Medical Evaluation Board report, which indicated 
a diagnosis of chronic major depressive disorder that was 
incurred in the line of duty.  

The VA and private medical records show that the veteran 
received inpatient and outpatient treatment for a psychiatric 
disorder, variously diagnosed as dysthymic disorder and 
depression.  

The evidence received since the February 1997 RO decision 
includes that of additional service records, private and VA 
medical records, and testimony of the veteran.  

The additional service records include another Medical 
Evaluation Board report, dated in August 1997, which 
indicates a diagnosis of chronic major depressive disorder 
that was incurred in the line of duty.  

The private and VA medical records, dated in 2001 and 2003, 
show that the veteran was currently being treated for 
depression.  Of particular note is a February 2001 statement 
by a VA staff psychiatrist, who indicated that the veteran 
was seen in the clinic for major depression and that she had 
had recurrent episodes of depression since 1991.  

At a May 2003 Board hearing, the veteran testified that she 
first sought treatment for depression during her period of 
active duty in 1991 and that she was first given medication 
for depression when she was admitted to the VA hospital in 
August 1991 for about three months of treatment.  She said 
that she was still receiving treatment for depression.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  The testimony of 
the veteran was not previously before the RO in February 
1997.  

In regard to the evidence submitted since the February 1997 
RO decision, the Board finds that it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the February 1997 RO decision, or cumulative or 
duplicative of the evidence previously of record.  Also, the 
additional medical evidence shows that the veteran has been 
diagnosed with depression, which appears to have been chronic 
since her period of active service in 1991.  

Of particular significance, in that regard, are the veteran's 
testimony, which is presumed credible, and the February 2001 
statement of the VA psychiatrist.   

Thus, the Board finds that new and material evidence has been 
submitted since the February 1997 RO decision that denied 
service connection for major depression, and that the claim 
is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claims of service connection for asthma and major depression, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

In light of the decision, hereinabove, the Board now 
undertakes to review the record on a de novo basis in regard 
to the issues of service connection for asthma and major 
depression.    

In regard to the claim of service connection for asthma, the 
service medical records show that the veteran was treated for 
viral infections and bronchitis during her period of active 
duty in 1985 and that she was treated in 1987 for asthmatic 
attacks.  

A military duty status report in June 1987 indicated that the 
veteran reported to active duty training with a history of 
asthma and that her condition was not incurred in the line of 
duty.  Medical Evaluation Board reports, dated in June 1996 
and August 1997, both show a diagnosis of asthma but also 
conflict in whether asthma was incurred in the line of duty.  

The veteran is essentially alleging that she has asthma that 
began during service and was not aggravated therein.  The 
veteran has not been afforded an examination to evaluate 
whether she currently has asthma that was incurred in or 
aggravated during service.  Such should be accomplished on 
remand.  

In regard to the claim of service connection for major 
depression, the service medical records from the veteran's 
active duty period in 1991 do not show a diagnosis or 
treatment of depression.  

In a February 1996 psychiatric evaluation for fitness for 
duty, the veteran reported depressed mood since completing a 
tour of active duty in August 1991.  It was noted that she 
had not worked since 1993 and that her first psychiatric 
hospitalization was in 1993.  She was diagnosed with chronic 
major depressive disorder.  

The Medical Evaluation Board reports, dated in June 1996 and 
August 1997, both show a diagnosis of chronic major 
depressive disorder, which was found to be incurred in the 
line of duty.   

The veteran is essentially alleging that she has major 
depression that had its onset during her period of active 
duty in 1991.  VA hospital records show that she was 
hospitalized from February to April 1994 with a diagnosis of 
depression, and that she was previously hospitalized at the 
VA for bipolar disorder, ending in January 1994.  The veteran 
has not been afforded an examination to determine the 
etiology of any current psychiatric disorder to include major 
depression.  Such should be accomplished on remand.  

On remand, the RO should obtain any treatment records 
identified by the veteran, in regard to her claimed asthma 
and major depression.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
that regard, it is noted that the veteran testified that she 
was admitted to the VA hospital in Washington, D.C., for 
about three months beginning in August 1991 in order to treat 
depression.  

In a December 1994 statement, a VA doctor indicated that the 
veteran was hospitalized at the VA from October 1993 to 
January 1994, April to May 1994, and October 1994 to the 
present.  She also testified that she currently received 
treatment for depression at the Washington Hospital Center.  
The RO should obtain all these records for association with 
the claims folder.  

The Board also notes that, contained in the claims file, is a 
copy of an award of disability benefits from the Social 
Security Administration, dated in June 1994.  As part of the 
VA duty to assist the veteran, all Social Security 
Administration records should be obtained for consideration 
with the instant claims.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to and during the pendency 
of the veteran's appeal.  The VCAA essentially enhances the 
VA's obligation to notify her about her claims (i.e., what 
information or evidence is required to grant her claims) and 
to assist her to obtain evidence for her claims.  

A preliminary review of the record on appeal shows that the 
RO has not fully apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was required to 
establish entitlement to the claimed benefits.  The RO must 
also ensure that the veteran has been notified of what 
information or evidence was needed from her and what the VA 
has done and will do to assist her in substantiating her 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the RO must ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
that regard, the RO should be mindful of Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), wherein the 
Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify her of what 
information or evidence was needed from 
her and what the VA has done and will do 
to assist her in substantiating her 
claims of service connection for asthma 
and major depression.  All VCAA notice 
obligations must be satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where she 
has been treated for asthma and a 
psychiatric disorder since her discharge 
from the military.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and agencies, and obtain copies 
of the related medical records, which are 
not already on file.  This includes 
records from the Washington Hospital 
Center, as well as Washington, D.C., VA 
hospital records from August to October 
1991, October 1993 to January 1994, April 
to May 1994, and October to December 
1994.  

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of all medical and other records 
considered by that agency in awarding the 
veteran SSA disability benefits in June 
1994, as well as copies of all related 
SSA decisions.  

4.  The RO should arrange for the veteran 
to undergo a VA pulmonary examination to 
determine the nature and likely etiology 
of any asthma, and a VA psychiatric 
examination to determine the nature and 
likely etiology of any psychiatric 
disorder.  All indicated testing in this 
regard should be accomplished.  The 
claims file should be made available to 
the examiners for review.  Detailed 
findings should be reported in connection 
with the evaluations.  The pulmonary 
examiner should furnish an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed asthma was 
(a) incurred during the veteran's period 
of military service, or if not (b) 
underwent an increase in severity beyond 
the natural progression of the disease 
during military service.  The psychiatric 
examiner should furnish an opinion as to 
whether it was at least as likely as not 
that a currently diagnosed psychiatric 
disorder to include major depression was 
etiologically related to the veteran's 
period of service.  All opinions 
expressed should be supported by 
reference to pertinent evidence in the 
claims file.    

5.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claims of service connection for asthma 
and major depression.  If the decision 
remains adverse to the veteran, the RO 
should provide her and her representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The veteran has the right to submit 
additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



